Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160790(47)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  REID COWAN,                                                                                           Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                          Justices
                                                                     SC: 160790
  v                                                                  COA: 345602
                                                                     Ct of Claims: 17-000091-NM
  STATE OF MICHIGAN, DEPARTMENT OF
  CORRECTIONS,
            Defendants,
  and

  EDWARD BARBER,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before March 9, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 12, 2020

                                                                                Clerk